Case 2:11-cv-15712-NGE-MAR ECF No. 343, PageID.303 Filed 01/19/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


REUBEN RANKE,
      Plaintiff,                                        Case No. 11-15712
v.                                                      Honorable Nancy G. Edmunds


COUNTY OF SAGINAW,
      Defendant.
_______________________________/

 ORDER DENYING PLAINTIFF’S REQUEST FOR COUNSEL [342] AND DIRECTING
   THE CLERK’S OFFICE TO DOCKET THE REQUEST IN CASE NO. 08-20598

      The matter is before the Court on Plaintiff’s request for the appointment of

counsel. (ECF No. 342.) Plaintiff states he is a federal inmate and requests a federal

defender to assist him in the filing of a compassionate release motion. However, the

above-captioned case is a civil rights lawsuit that has been closed since 2014. It

appears that judgment was recently entered against Plaintiff by the Honorable Thomas

L. Ludington in criminal case no. 08-20598. Because Plaintiff’s request was docketed in

the wrong case, the Court DENIES the request. The Clerk’s office is directed to docket

the request in case no. 08-20598.

        SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge


Dated: January 19, 2021




                                             1
Case 2:11-cv-15712-NGE-MAR ECF No. 343, PageID.304 Filed 01/19/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon counsel of record
on January 19, 2021, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           2
